--------------------------------------------------------------------------------



[header.jpg] [sidebar.jpg]  

 

 

 

 

 

 

 

ASSET PURCHASE AGREEMENT

AMONG

ECOEMISSIONS SOLUTIONS, INC.,

ECOEMISSIONS SYSTEMS NV, INC.

AND

ECOEMISSIONS SYSTEMS, INC.

August 31, 2010

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this "Agreement") is made and entered into as of
August 31, 2010, by and among ECOEMISSIONS SOLUTIONS, INC., a publicly-owned
Delaware Corporation, (“Solutions” or “ECMZ”), ECOEMISSIONS SYSTEMS NV, INC., a
Nevada corporation to be formed (the “Purchaser”), and , ECOEMMISSIONS SYSTEMS
INC., a privately-owned Nevada corporation (the “Seller” or “Eco”). Eco, the
Purchaser and the Seller are referred to herein individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, the Seller is in the business of selling a proven emissions-reducing
Catalyst Injection System™ (CIS™) offers a global solution for diesel engines
used in heavy industry and large marine applications around the world. The
pre-combustion system (the only patented system of its type in the world),
injects a platinum-based catalyst (nano) solution into diesel engine cylinders
producing a more complete burn of the diesel fuel the “Environmental Business”);

WHEREAS, the Purchaser is a wholly-owned subsidiary of EcoEmissions Solutions
Inc.; and

WHEREAS, the Seller desires to sell and Purchaser desires to purchase all of the
Seller’s right, title and interest in the Environmental Business and the related
assets and services as provided herein, pursuant to the terms and conditions set
forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual promises made in
this Agreement, and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the Parties agree as follows.

1.0

DEFINITIONS

For purposes of this Agreement and the Acquisition Documents, the capitalized
terms shall have the meanings set forth below:

  1.1.

“Acquired Assets” means all right, title and interest of the Seller tangible and
intangible including the documentation concerning those assets as of the Closing
Date,

        1.2.

“Acquisition Documents” means this Agreement and all transfer documents,
assumption agreements or other documents or agreements related to the
consummation of the transactions contemplated in this Agreement.

        1.3.

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.

        1.4.

“Agreement” has the meaning set forth in the Preface.

        1.5.

“Assumed Liabilities” means all of the obligations, contracts, agreements, and
Liabilities of the Seller.

        1.6.

“Closing” means the closing of the transactions contemplated by this Agreement.

        1.7.

“Closing Date” means August 31, 2010.


Eco Asset Purchase Agreement August 31, 2010 Page 1 of 15


--------------------------------------------------------------------------------


  1.8.

“Code” means the Internal Revenue Code of 1986, as amended.

        1.9.

“Effective Time” has the meaning set forth in Section 2.4.

        1.10.

“Knowledge” means actual knowledge.

        1.11.

“Liability” means any liability (whether known or unknown, asserted or
unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due), including any liability for taxes.

        1.12.

“Environmental Business” has the meaning set forth in the Recitals.

        1.13.

“Party” has the meaning set forth in the Preface.

        1.14.

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a Governmental Body.

        1.15.

“Preface” means the first paragraph of this Agreement.

        1.16

“Preferred Stock” means the preferred stock of EcoEmissions Solutions, Inc.
which is convertible into 40,000,000 million shares of common stock of
EcoEmissions Solutions, Inc. based on the completion of certain milestones set
forth in the attached schedule.

        1.17.

“Purchase Price” has the meaning set forth in Section 2.3.

        1.18.

“Purchaser” has the meaning set forth in the Preface.

        1.19

“Representative” with respect to a particular Person, any director, officer,
manager, employee, agent, consultant, advisor, accountant, financial advisor,
legal counsel or other representative of such Person.

        1.20.

“Securities Act” means the Securities Act of 1933, as amended.

        1.21.

“Seller” has the meaning set forth in the Preface.

        1.22.

“Third Party” means any Person who is not a Party.

        1.23.

“Transaction” means the actions contemplated within this Agreement and the
Acquisition Documents.

        1.24.

“Founding Shareholders of ECO” are Tom Crom, Tom Bennett, Gary Miller, Brian
Slagel, Russ Webster, and Paul Masson.


2.

BASIC TRANSACTION

      2.1

Purchase and Sale of Assets

Upon and subject to the terms and conditions of this Agreement, simultaneously
with the execution and delivery of this Agreement, the Purchaser is purchasing


Eco Asset Purchase Agreement August 31, 2010 Page 2 of 15


--------------------------------------------------------------------------------


 

from the Seller, and the Seller is selling, transferring, conveying, assigning,
and delivering to the Purchaser, all of the Acquired Assets.

        2.2

Assumption of Assumed Liabilities

 

Upon and subject to the terms and conditions of this Agreement, simultaneously
with the execution and delivery of this Agreement, the Purchaser is assuming and
becoming responsible for the performance and satisfaction of the Assumed
Liabilities. Certain Assumed Liabilities are the subject of separate agreements
acknowledging such between Seller, Purchaser, and Solutions, which agreements
are listed in Schedule A to this Agreement, and which are incorporated herein in
full.


  (a)

Solutions agrees and promises to assume all debt obligations of Seller which
represent debts that are convertible into common shares of Seller, and agrees
and acknowledges that such conversion obligation of Seller will be assigned to
Solutions, who will recognize such conversion obligations, on the same terms and
under the same conditions as Seller, and that any “conversion” under such
obligations will result in Solutions issuing common stock of Solutions’ stock
and honoring the conversion obligation of Seller with conversion to stock of
Solutions. Seller has provided a current schedule of all convertible debt to
Purchaser and Solutions.


  2.3

Purchase Price and Payment

 

The purchase price for the Acquired Assets shall be:

  (a)

Twenty million (20,000,000) shares of Solutions’ common stock, par value $0.001
per share and two million (2,000,000) shares of Solutions’ preferred stock (the
“Shares”) shall be delivered by Solutions to the Seller or its designated
nominees at the Closing (the “Purchase Price”).


  (b)

Restrictions on Transfer. The parties acknowledge and agree that as of the
Closing Date none of the Shares shall be registered under U.S. Federal or Blue
Sky Laws and are intended to be issued pursuant to an exemption therefrom under
Rule 506 of Regulation D, Section 4(2) of the Securities Act or other applicable
exemption, shall be “restricted securities” within the meaning of Rule 144
promulgated under the Securities Act, and may not be resold, offered for resale,
transferred, pledged, distributed or otherwise hypothecated unless registered
under the Securities Act and applicable Blue Sky Laws or exempt from such
registration under the terms of Rule 144 or otherwise, and the Seller receives
an opinion of counsel satisfactory to Seller in its reasonable discretion to the
effect that such registration is not required. Each certificate representing any
Shares, shall bear a legend substantially in the following form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE SECURITIES LAWS AND ARE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 UNDER THE ACT. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, ASSIGNED, HYPOTHECATED OR
OTHER-WISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION
FROM SUCH REGISTRATION, PROVIDED THAT THE ISSUER OF THESE SECURITIES SHALL HAVE
FIRST RECEIVED AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE ISSUER TO THE
EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.”


Eco Asset Purchase Agreement August 31, 2010 Page 3 of 15

--------------------------------------------------------------------------------

  (c)

Solutions shall instruct its agent to annotate the applicable records to reflect
the restrictions on transfer contained in this Agreement on the Closing Date
with respect to the Shares.


  2.4

The Closing

 

The Closing is taking place simultaneously with the execution and delivery of
this Agreement at the offices of the Purchaser and shall be effective as of the
date first set forth above (the “Effective Time”).

        2.5

Deliveries at the Closing

 

In addition to any other documents to be delivered under other provisions of
this Agreement, at the Closing:

  (a)

The Seller has executed, acknowledged (if appropriate) and delivered to the
Purchaser:

  (i)

evidence that the consents listed in Section 7.3 have all been obtained;

          (ii)

a certificate of the Secretary of the Seller certifying and attaching all
requisite resolutions or actions of the respective boards of directors and
shareholders of the Seller approving the execution and delivery by the Seller of
the Acquisition Documents to which they are a party and the consummation of the
transactions contemplated in such Acquisition Documents, and certifying to the
incumbency and signatures of the officers of the Seller executing the
Acquisition Documents and any other document relating to the transactions
contemplated by this Agreement.

          (b)

The Purchaser has executed, acknowledged (if appropriate), and delivered to the
Seller:

  (i)

a certificate of the Secretary of the Purchaser certifying and attaching all
requisite resolutions or actions of the Purchaser's board of directors approving
the execution and delivery of the Acquisition Documents to which it is a party
and the consummation of the transactions contemplated in such Acquisition
Documents, and certifying to the incumbency and signatures of the officers of
the Purchaser executing the Acquisition Documents to which it is a party and any
other document relating to the transactions contemplated by this Agreement;


Eco Asset Purchase Agreement August 31, 2010 Page 4 of 15


--------------------------------------------------------------------------------

  (c)

Solutions has executed, acknowledged (if appropriate), and delivered to the
Seller:

  (i)

stock certificates evidencing the Shares, with all necessary transfer taxes and
other revenue stamps affixed and acquired at the Purchaser’s expense;

          (ii)

a certificate of the Secretary of Solutions certifying and attaching all
requisite resolutions or actions of Solution’s board of consummation of the
transactions contemplated in such Acquisition directors approving the execution
and delivery of the Acquisition Documents to which it is a party and the
Documents, and certifying to the incumbency and signatures of the officers of
Solutions executing the Acquisition Documents to which it is a party and any
other document relating to the transactions contemplated by this Agreement; and

          (iii)

Provide copy to Seller of notice sent to convertible debenture holders on
assumption of debenture as written.


3.

REPRESENTATIONS AND WARRANTIES OF THE SELLER

     

The Seller represents and warrants to the Purchaser as follows:

      3.1

Organization and Capitalization of the Seller

The Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada. To the best of Seller’s
knowledge, Seller is duly qualified to conduct business as a foreign corporation
and is in good standing under the laws of each jurisdiction where such
qualification is required. The Seller has delivered to the Purchaser correct and
complete copies of the charter and bylaws of the Seller (as amended to date).

      3.2

Authorization of Transaction

The Seller has full corporate power and authority to execute and deliver the
Acquisition Documents to which it is a party and to perform its obligations in
all respects as required by the Acquisition Documents. The board of directors
and stockholders of the Seller has duly authorized the execution, delivery and
performance of the Acquisition Documents to which Seller is a party. The
Acquisition Documents constitute valid and legally binding obligations of the
Seller, enforceable in accordance with their terms and conditions, in each case
subject to bankruptcy, insolvency, reorganization, moratorium and similar laws
of general application relating to or affecting creditors' rights and to general
equity principles.

      3.3

Restricted Stock

The Seller understands that the Shares are restricted stock, which has not been
registered with the Securities and Exchange Commission, any state securities
agency or any foreign securities agency, and further, the Stock has not been
approved or disapproved by the Securities and Exchange Commission, any state
securities agency or any foreign securities agency. The Purchaser confirms that
SEC rule 144 will apply to these shares and will undertake to provide
information so that future sales of those shares may take place under the
applicable SEC rules.


Eco Asset Purchase Agreement August 31, 2010 Page 5 of 15


--------------------------------------------------------------------------------


  3.4

Brokers' Fees

 

Neither the Seller has any Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated in the Acquisition Documents.

        3.5

Powers of Attorney

 

There are no outstanding powers of attorney executed by or on behalf of the
Seller that could reasonably be expected to have a Seller Material Adverse
Effect.


4.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     

The Purchaser represents and warrants to the Seller that:

      4.1

Organization of the Purchaser

     

The Purchaser is a corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation. To the best of
Purchaser’s knowledge, Purchaser is duly qualified to conduct business and is in
good standing under the laws of each jurisdiction where such qualification is
required. The Purchaser has full corporate power and authority and all licenses,
permits, and authorizations necessary to carry on the businesses in which it is
engaged and in which it presently proposes to engage and to own and use the
properties owned and used by it.

      4.2

Authorization of Transaction

The Purchaser has full power and authority (including full corporate power and
authority) to execute and deliver the Acquisition Documents to which it is a
party and to perform its obligations thereunder. The board of directors of the
Purchaser has duly authorized the execution, delivery, and performance of the
Acquisition Documents to which the Purchaser is a party. No approval of the
stockholders of the Purchaser is required in order for the Purchaser to
consummate the transactions contemplated by this Agreement. The Acquisition
Documents constitute the valid and legally binding obligations of the Purchaser,
enforceable in accordance with their terms and conditions.

      4.3

Brokers' Fees

The Purchaser has no Liability or obligation to pay any fees or commissions to
any broker, finder, or agent with respect to the transactions contemplated in
the Acquisition Documents.

      5.

REPRESENTATIONS AND WARRANTIES OF SOLUTIONS

     

Solutions represents and warrants to the Seller that:


Eco Asset Purchase Agreement August 31, 2010 Page 6 of 15


--------------------------------------------------------------------------------


  5.1

Organization of the Purchaser

 

Solutions is a corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation. Solutions is
duly qualified to conduct business and is in good standing under the laws of
each jurisdiction where such qualification is required except where the lack of
such qualification would not have a material adverse affect on the business,
financial condition, operations or results of operations of Solution. Solutions
has full corporate power and authority and all licenses, permits, and
authorizations necessary to carry on the businesses in which it is engaged and
in which it presently proposes to engage and to own and use the properties owned
and used by it.

        5.2

Authorization of Transaction

 

Solutions has full power and authority (including full corporate power and
authority) to execute and deliver the Acquisition Documents to which it is a
party and to perform its obligations thereunder. The board of directors of
Solutions has duly authorized the execution, delivery, and performance of the
Acquisition Documents to which the Purchaser is a party. No approval of the
stockholders of Solutions is required in order for Solutions to consummate the
transactions contemplated by this Agreement. The Acquisition Documents
constitute the valid and legally binding obligations of the Purchaser and
Solutions, enforceable in accordance with their terms and conditions.

        5.3

Capitalization; Ownership of Shares

 

The authorized capital stock of Solutions consists of 250,000,000 authorized
shares of common stock, $0.01 par value, and 2,000,000 authorized shares of
preferred stock, $0.001 par value. As of June 30, 2010: (a) 48,150,000 shares of
our Common Stock are issued and outstanding; (b) no shares of Solutions’s
Preferred Stock are issued and outstanding; and (c) no options to acquire any
Solutions Common Stock are outstanding. The Shares issued to the Seller pursuant
to the terms of this Agreement will be duly authorized, validly issued, fully
paid and non-assessable. None of such Shares will be issued to the Seller in
violation of any preemptive or preferential rights of any Person.

        5.4

No Liens on Shares

 

The Shares when issued to the Seller pursuant to the terms of this Agreement (a)
will be free and clear of any liens, restrictions, security interests, claims,
rights of another, or Encumbrances of any kind whatsoever; (b) will not be
subject to any outstanding options, warrants, calls, or similar rights of any
other person to acquire the same; and (c) will not be subject to any contractual
restrictions on transfer thereof. Solutions has the full power and authority to
convey, and will convey to the Sellers, good and marketable title to the Shares,
free and clear of all such liens, restrictions, security interests, claims,
rights of another or Encumbrances of any kind whatsoever.

        5.5

Authorization to Convey the Shares

 

Solutions has full power and authority to sell, convey, assign and transfer the
Shares to the Seller and otherwise consummate the transactions contemplated by
this Agreement. The Seller shall acquire good and marketable title to the
Shares, free and clear of all Liens. The Shares will be legally issued, fully
paid and non- assessable and shall not be issued in violation of the pre-emptive
or other rights of any other person. No authorization, approval or consent of
any third party is required for the lawful execution, delivery and performance
of this Agreement by Solutions.


Eco Asset Purchase Agreement August 31, 2010 Page 7 of 15


--------------------------------------------------------------------------------

6.

PREFERRED STOCK AND ISSUANCE OF ADDITIONAL STOCK TO FOUNDERS UPON ACHIEVEMENT OF
PREFERRED STOCK OBJECTIVES

   

Schedule B hereto describes the conditions and gross sales objectives whereby
the Preferred Stock may be converted into Common Stock of Solutions. In the
event that each and every one of the conditions and gross sales objectives set
forth in Schedule B are timely achieved, so that all of the Preferred Stock is
converted into Solutions Common Stock, then Solutions covenants and promises
that it shall authorize and issue additional shares to the Founding Shareholders
of ECO sufficient to cause the aggregate shares of Common Stock held by the
Founding Shareholders of ECO (and including any Common Stock which has been
sold, transferred, or otherwise disposed of by the Founding Shareholders of ECO
following execution of this Agreement, but not including any transfer by Seller
to third parties under the Financing Agreement described below), so that the
Founding Shareholders shall collectively hold twenty-five percent (25%) of the
outstanding issued common stock of Solutions. Seller, the Founding Shareholders
of ECO, and third parties have separately entered into a Financing Agreement
whereby third parties will provide financing to Purchaser under certain
conditions, and whereby portions of the Common Stock and Preferred Stock
transferred to Seller under this Agreement will be transferred to such third
parties. Seller has disclosed the terms of the Financing Agreement to Purchaser
and Solutions, and the provisions of this paragraph 6 are subject to the
division of Common Stock and Preferred Stock set forth therein. The parties
specifically agree that the provisions of this Paragraph 6 may be enforced by
specific performance and/or injunction.

    7.

SOLUTION’S OBLIGATION TO CLOSE

   

The obligation of Purchaser and Solutions to purchase the Acquired Assets and to
take the other actions required to be taken by Purchaser at the Closing is
subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived by Purchaser and Solutions, in
whole or in part, in writing):


  7.1

Consents

 

Seller will obtain execution of Assumed Liability and Consent Agreements to the
transactions contemplated by this Agreement and the Acquisition documents as set
forth in Schedule A hereto.

        7.2

Performance of Covenants

 

Seller shall have performed, in all material respects, all covenants required by
this Agreement to be performed by Seller on or before the Closing Date.

        7.3

Additional Documents

 

Each of the following additional documents shall have been delivered to
Purchaser:

  (a)

such bills of sale, assignments and other instruments as Seller may be required
to execute in order to evidence and effectuate the transfer of the Acquired
Assets to Purchaser; and


Eco Asset Purchase Agreement August 31, 2010 Page 8 of 15


--------------------------------------------------------------------------------


  (b)

such good standing certificates and other similar documents as Purchaser and
Solutions may reasonably request to ensure that the actions required to be taken
by Seller at the Closing have been properly authorized.


  7.4

No Restraints. No injunction or other order preventing the consummation of the
transactions contemplated by this Agreement shall have been issued since the
date of this Agreement by any court of competent jurisdiction and shall remain
in effect; and no Legal Requirement that makes consummation of the transactions
contemplated by this Agreement illegal shall have been enacted or adopted since
the date of this Agreement and shall remain in effect.


8.

CONDITIONS PRECEDENT TO SELLER'S OBLIGATION TO CLOSE

   

Seller's obligation to sell and transfer the Acquired Assets to Purchaser and to
take the other actions required to be taken by Seller at the Closing is subject
to the satisfaction, at or prior to the Closing, of each of the following
conditions (any of which may be waived by Seller, in whole or in part, in
writing):


  8.1

Performance of Covenants

 

Purchaser shall have performed, in all material respects, all covenants required
by this Agreement to be performed by Purchaser on or before the Closing Date.

          8.2

Additional Documents

  (a)

Such good standing certificates and other similar documents as Seller may
reasonably request to ensure that the actions required to be taken by Purchaser
at the Closing have been properly authorized.

          8.3

No Restraints

 

No injunction or other order preventing the consummation of the transactions
contemplated by this Agreement shall have been issued since the date of this
Agreement by any court of competent jurisdiction and shall remain in effect; and
no Legal Requirement that makes consummation of the transactions contemplated by
this Agreement illegal shall have been enacted or adopted since the date of this
Agreement and shall remain in effect.


9.

POST-CLOSING COVENANTS

     

The Parties agree with respect to the period following the Closing:

      9.1

General; Access

If at any time after the Closing, any further action is necessary or desirable
to carry out the purposes of the Acquisition Documents, each of the Parties will
take such further action (including the execution and delivery of such further
instruments and documents) as any other Party may reasonably request, all at the
sole cost and expense of the requesting Party (unless the requesting Party is
entitled to indemnification therefor).

      9.2

Tax Matters

The following provisions shall govern the allocation of responsibility as
between the Purchaser and the Seller for certain tax matters following the
Closing Date:


Eco Asset Purchase Agreement August 31, 2010 Page 9 of 15


--------------------------------------------------------------------------------


  (a)

The Purchaser and the Seller shall cooperate fully, as and to the extent
reasonably requested by the other, in connection with the filing of Tax Returns
and any audit, litigation or other proceeding with respect to Taxes. Such
cooperation shall include the retention and (upon the other's reasonable
request) the provision of records and information which are reasonably relevant
to any such audit, litigation or other proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided. The Seller and the Purchaser agree (i) to retain all
books and records with respect to Tax matters relating to any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by the Purchaser or the Seller, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority, and (ii) to
give the other reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if the party so requests, to allow
the other party to take possession of such books and records.


  9.3

SEC Reports

 

Seller will: (i) promptly deliver to the Purchaser a copy of each report or
other document filed with the SEC on behalf the Seller during the Pre- Closing
Period; and (ii) seek the prior approval of the Purchaser prior to filing any
current reports with the SEC disclosing the Transaction.


10.

ARBITRATION

      10.1

Survival

Subject to Section 9, all representations, warranties, covenants and agreements
set forth in this Agreement or in any writing delivered in connection with this
Agreement will survive the Closing Date and the consummation of the transactions
contemplated hereby and will not be affected by any examination made for or on
behalf of the Purchaser or Solutions, the Knowledge of any of its officers,
directors, stockholders, employees or agents, or the acceptance of any
certificate or other writing.

      10.2

Arbitration. Waiver of Jury Trial

Any dispute among any of the Parties arising out of or in connection with this
Agreement shall be settled by arbitration under the Rules of the American
Arbitration Association for Commercial Disputes and shall be placed on an
expedited or fast track basis. The number of arbitrators shall be one (1) if all
parties to the dispute agree on the arbitrator. If there is a disagreement on
selection of a sole arbitrator, the number of arbitrators then shall be three
(3), with the arbitrators to be appointed in accordance with the Rules from a
panel of arbitrators in Phoenix, Arizona. The place of arbitration shall be in
Phoenix, Arizona, and each Party hereby irrevocably agrees to submit to and not
contest personal jurisdiction. The arbitral award shall state the reasons for
the award, and attorneys’ fees shall be awarded to the prevailing party as
determined by the arbitrator(s). Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof, and shall
be binding on the parties hereto. Each Party irrevocably waives to the extent
permitted by law, all rights to trial by jury and all rights to immunity by
sovereignty or otherwise in any action, proceeding or counterclaim arising out
of or relating to this Agreement.


Eco Asset Purchase Agreement August 31, 2010 Page 10 of 15


--------------------------------------------------------------------------------

11.0

MISCELLANEOUS

      11.1

No Third Party Beneficiaries

This Agreement shall not confer any rights or remedies upon any Person other
than the Parties and their respective successors and permitted assigns.

      11.2

Entire Agreement

This Agreement and the other Acquisition Documents (including the documents
referred to herein) constitute the entire agreement between the Parties and
supersedes any prior understandings, agreements, or representations by or
between the Parties, written or oral, to the extent they related in any way to
the subject matter hereof. The Parties specifically agree that the Stock
Exchange Agreement, dated July 3, 2009, by and between Resource Group, Inc.
(referred to herein as “Solutions”), Seller, and the Founding Shareholders of
ECO, is terminated in full, is fully replaced by this Agreement and related
agreements, and is of no further force and effect.

      11.3

Succession and Assignment

     

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns. No Party may assign either
this Agreement or any of its rights, interests, or obligations hereunder without
the prior written approval of the other Party; provided, however, that the
Purchaser may (i) assign any or all of its rights and interests hereunder to one
or more of its Affiliates, and (ii) designate one or more of its Affiliates to
perform its obligations hereunder (in any or all of which cases the Purchaser
nonetheless shall remain responsible for the performance of all of its
obligations hereunder.

      11.4

Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together will constitute one and the same
instrument.

      11.5

Headings

The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.

      11.6

Notices

All notices, requests, demands, claims, and other communications hereunder will
be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given if (and then two business days after) it is
sent by registered or certified mail, return receipt requested, postage prepaid,
and addressed to the intended recipient.


Eco Asset Purchase Agreement August 31, 2010 Page 11 of 15


--------------------------------------------------------------------------------


  11.7

Governing Law

 

This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Arizona without giving effect to any choice or
conflict of law provision or rule (whether of the State of Arizona or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Arizona.

        11.8

Amendments and Waivers

 

No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by the Purchaser and the Seller. No waiver by any
Party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

        11.9

Severability

 

Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.

        11.10

Expenses

 

Each of the Purchaser and the Seller will bear its own costs and expenses
(including legal and accounting fees and expenses) incurred in connection with
this Agreement and the transactions contemplated herein; provided, that any
sales Tax, use Tax, documentary stamp Tax or similar Tax attributable to the
sale or transfer of the Acquired Assets shall be paid by the Purchaser.

        11.11

Construction

 

The Parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement.
Any reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. The word "including" shall mean including
without limitation. The Parties intend that each representation, warranty, and
covenant contained herein shall have independent significance. If any Party has
breached any representation, warranty, or covenant contained herein in any
respect, the fact that there exists another representation, warranty, or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the Party has not breached shall not detract from or
mitigate the fact that the Party is in breach of the first representation,
warranty, or covenant. References to the singular shall include the plurals and
vice versa.

        11.12

Incorporation of Exhibits and Schedules

 

The Exhibits, Glossary of Terms, and Schedules identified in this Agreement are
incorporated herein by reference and made a part hereof.


Eco Asset Purchase Agreement August 31, 2010 Page 12 of 15


--------------------------------------------------------------------------------


  11.13

Specific Performance

 

Each of the Parties acknowledges and agrees that the other Party would be
damaged irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached.
Accordingly, each of the Parties agrees that the other Party shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having jurisdiction over the Parties and the matter, in
addition to any other remedy to which it may be entitled, at law or in equity.

The Parties hereto irrevocably agree and consent that all disputes concerning
this Agreement or any claim or issue of any nature (whether brought by the
Parties hereto or by any other person whatsoever) arising from or relating to
this Agreement or to the corporate steps taken to enter into it (including,
without limitation, claims for alleged fraud, breach of fiduciary duty, breach
of contract, tort, etc.) which cannot be resolved within reasonable time through
discussions between the opposing entities, shall be resolved solely and
exclusively by means of arbitration to be conducted in Phoenix, Arizona which
arbitration will proceed in accordance with the rules of the American
Arbitration Association (or any successor organization thereto) then in force
for resolution of commercial disputes.

IN WITNESS WHEREOF, the Parties hereto have executed this Asset Purchase
Agreement as of the date first above written.

ECOEMISSIONS SYSTEMS, INC. ECOEMISSIONS SOLUTIONS, INC.             By: signed
Thomas L. Crom                   By: signed Larry N.
Lorenz                            Name: Thomas L. Crom Name: Larry N. Lorenz
Title: President Title: President     ECOEMISSIONS SYSTEMS, INC. ECOEMISSIONS
SYSTEMS NV, INC.         By: signed Thomas Bennett                   By: signed
Larry N. Lorenz                            Name: Thomas Bennett Name: Larry N.
Lorenz Title: Vice President Title: Director         ECOEMISSIONS SYSTEMS, INC  
        By: signed Gary Miller                             Name: Gary Miller  
Title: Vice President  


Eco Asset Purchase Agreement August 31, 2010 Page 13 of 15


--------------------------------------------------------------------------------

Schedule A

Assumed Liability and Consent Agreements

Tom Crom
Tom Bennett
Gary Miller
Brian Slagel
Russ Webster
Paul Masson
David Rodgers
Gordon Pardy
Epro LLC.



Eco Asset Purchase Agreement August 31, 2010 Page 14 of 15

--------------------------------------------------------------------------------

Schedule B

All preferred shares will expire in seven (7) years unless otherwise converted
Preferred Share conversion-Sales

  1.

Once the gross sales of Eco have reached or exceeded $3 million ($3,000,000),
the then holders of the Preferred shares shall be entitled to convert such
preferred shares into Five Million (5,000,000) common shares of ECMZ.

        2.

Once the gross sales of Eco have reached or exceeded $10 million ($10,000,000),
the then holders of the Preferred shares shall be entitled to convert an
additional such preferred shares into Five Million (5,000,000) common shares of
ECMZ.

        3.

Once the gross sales of Eco have reached or exceeded $20 million ($20,000,000),
the then holders of the Preferred shares shall be entitled to convert an
additional such preferred shares into Five Million (5,000,000) common shares of
ECMZ.

        4.

Once the gross sales of Eco have reached or exceeded $30 million ($30,000,000),
the then holders of the Preferred shares shall be entitled to convert an
additional such preferred shares into Five Million (5,000,000) common shares of
ECMZ.

Part B Voluntary conversion
Preferred Share Release/Conversion Schedule -Technical

  1.

Following the successful testing of the new delivery unit (post turbo) and
confirmation of readiness for production, and the preparation of patent
submission material, the then holders of the Preferred shares shall be entitled
to convert such shares into Two Million Five Hundred Thousand (2,500,000) common
shares of ECMZ;

        2.

Upon documented description of modifications to the new catalyst confirming the
elimination of rhodium, or, if removal is not practical, a sufficiently enhanced
and differentiated design modification which will improve quality and reduce
cost, such that the modifications and processes can be submitted for patent
approval, the then holders of the Preferred shares shall be entitled to convert
a further shares into Two Million Five Hundred Thousand (2,500,000) common
shares of ECMZ;

        3.

Upon completion of the final generation unit allowing the injection of the
catalyst directly into the engine completely post-turbo, and the preparation of
the associated documentation for the purposes of preparing applicable patent
application(s), the then holders of the Preferred shares shall be entitled to
convert of such shares into Five Million (5,000,000) common shares of ECMZ; and

        4.

Upon receipt of appropriate product verification and certification from a
governmental agency, the then holders of the Preferred shares shall be entitled
to convert such shares into Five Million (5,000,000) common shares of ECMZ.


Eco Asset Purchase Agreement August 31, 2010 Page 15 of 15


--------------------------------------------------------------------------------